Citation Nr: 0800686	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-07 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Brother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to April 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied claims for service connection for a bilateral hearing 
loss disability and tinnitus.

The Board notes that the RO reopened the veteran's claims for 
service connection for bilateral hearing loss and tinnitus in 
a January 2006 Statement of the Case (SOC).  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92. 

The veteran's claims of service connection for bilateral 
hearing loss and tinnitus were denied by a November 1999 RO 
decision on the basis that there was no evidence that the 
veteran's claimed disabilities were incurred in or aggravated 
by military service.  The veteran was notified of the denial 
of these claims via a November 16, 1999 letter.  Since this 
decision was issued, certain personnel records have been 
associated with the claims folder.  According to 38 C.F.R. §§ 
3.156(c), if relevant official service department records 
existed, but were not associated with the claims file until 
after a decision was rendered, VA will reconsider the claim.  
38 C.F.R. §§ 3.156(c) (2007).  In this case, the newly 
submitted personnel records reflect the nature of the 
veteran's occupational specialty and indicate that he served 
on a naval ship, which is directly relevant to his claims for 
service connection for bilateral hearing loss and tinnitus.  
Therefore, these claims must be reconsidered.  

The Board notes that the veteran's January 2005 Notice of 
Disagreement (NOD) indicated that he disagreed with the 
September 2004 denial of his claim for service connection for 
diabetes mellitus, type II.  However, the veteran failed to 
perfect his appeal with the timely submission of a 
substantive appeal and, in an October 2005 statement, he 
indicated that he no longer wished to appeal this issue.  
Therefore, this issue is not currently before the Board.  38 
C.F.R. §§ 20.200, 20.202, 20.204 (2007).

In October 2005, a local hearing was held before a decision 
review officer at the Chicago, Illinois RO.  In November 
2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Chicago, Illinois RO.  Transcripts 
of these proceedings have been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he has bilateral hearing loss and 
tinnitus as the result of his active duty service.  See 
veteran's statement, February 2004.  He contends that he was 
exposed to the loud noises of a 5 inch cannon while serving 
on a naval ship, which resulted in acoustic trauma.  Id.  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.  Specifically, 
these issues must be remanded in order to attempt to obtain 
additional private treatment records and to schedule the 
veteran for an audiological examination, if such records are 
obtained. 

At the November 2007 video hearing, the veteran indicated 
that he had submitted certain private treatment records from 
a facility known as Family Health Center, at which he was 
treated by a Dr. M.C. for over 30 years.  These treatment 
records are not currently associated with the claims folder.  
VA has an obligation under the Veterans Claims Assistance Act 
(VCAA) to assist claimants in obtaining evidence, to include 
relevant records from private medical care providers.  38 
C.F.R. § 3.159 (2007).  Therefore, this case must be remanded 
in order to attempt to locate any outstanding private 
treatment records, to specifically include the records from 
Family Health Center.

If any outstanding pertinent treatment records are located, 
the veteran should be scheduled for a new VA audiological 
examination.  Although the veteran was afforded a VA 
examination in September 2003, such was based on a record 
that is possibly incomplete to the extent that the 
aforementioned private treatment records were not obtained 
and associated with the claims folder.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include the 
treatment records from Dr. M.C. at 
Family Health Center.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit. Associate any records received, 
including negative responses, with the 
claims file.

2.	If, and only if, outstanding pertinent 
treatment records are obtained, 
schedule the veteran for a VA 
audiological examination and Maryland 
CNC speech recognition test.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has tinnitus or 
hearing loss (of either or both ears).  
If so, an opinion should be provided as 
to whether it is at least as likely as 
not that the veteran's current tinnitus 
or hearing loss (of either or both 
ears) began during service or whether 
the veteran's current hearing loss 
began within one year of service 
discharge.  The examiner should 
specifically take into account the 
opinion from the September 2003 VA 
examination report. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the January 2006 SOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

